PD-0563-17
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                        Transmitted 11/3/2017 10:32 AM
                                                                           Accepted 11/7/2017 2:54 PM
                                                                                  DEANA WILLIAMSON
                             No. PD-0563-17                                                     CLERK
                COURT OF APPEALS CAUSE NO. 03-15-00332-CR
                                                               FILED
                                                      COURT OF CRIMINAL APPEALS
            _________________________________________________11/7/2017
                                                       DEANA WILLIAMSON, CLERK
                  TO THE COURT OF CRIMINAL APPEALS
                         OF THE STATE OF TEXAS
            _________________________________________________


TERRI REGINA LANG                                                          Appellant


v.

STATE OF TEXAS                                                             Appellee


                          Appeal from Burnet County
              _______________________________________________

                  APPELLANT’S FIRST MOTION TO EXTEND
                     TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: 254-771-1855
                                            Fax: 254-771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT


Appellant’s First Motion for Extension of Time to File Brief                     Page 1
Lang v. State; No. PD-0563-17
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, TERRI REGINA LANG, who files this First

Motion for Extension of Time to File Brief and shows unto the Court as follows:

                                               I.

       Appellant’s Brief is due on or before November 3, 2017.

                                               II.

       Appellant is asking for an additional thirty days to file his brief, which

should make his brief due on or before December 4, 2017 (actual deadline falls on

Sunday, December 3, 2017).

                                              III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Study for Board Certification Exam in Criminal Appellate Law,

                      and take exam on October 16, 2017 (studying variously as time

                      permitted).

       2.             Draft brief and send paper copies required by rule, draft first

                      motion for extension of time, correspondence to client; draft

                      and submit brief in Smith v. State; PD-0514-17; Court of


Appellant’s First Motion for Extension of Time to File Brief                   Page 2
Lang v. State; No. PD-0563-17
                      Criminal Appeals.        (Brief due originally on September 22,

                      2017; Court grants 15 day extension only; brief due on October

                      9, 2017, but submitted on October 2, 2017) (Work performed

                      on September 22, 2017; September 28, 2017; September 29,

                      2017; October 2, 2017; October 4, 2017).

       3.             Review record, request extension of time, and draft brief in

                      Goodin v. State, Cause No. 11-17-00073-CR.               (Work

                      performed on September 7, 2017; September 11, 2017;

                      September 12, 2017; September 13, 2017; September 19, 2017;

                      September 20, 2017; September 27, 2017; October 3, 2017;

                      October 4, 2017; October 5, 2017; October 6, 2017; October 9,

                      2017).

       4.             Review parts of record, respond to client letter, and draft and

                      submit second motion for extension of time to file brief, in

                      McBride v. State, 03-17-00271-CR.          (Work performed on

                      September 25, 2017; September 26, 2017; October 9, 2017;

                      October 17, 2017; October 19, 2017; October 20, 2017;

                      October 23, 2017; October 27, 2017).




Appellant’s First Motion for Extension of Time to File Brief                   Page 3
Lang v. State; No. PD-0563-17
       5.             Review record, review and respond to client letter, draft first

                      motion for extension of time to file brief, perform legal

                      research, draft and submit brief for filing, send brief to client

                      with detailed letter in Harris v. State; 07-17-00292-CR. (Work

                      performed on September 25, 2017; October 2, 2017; October

                      17, 2017; October 18, 2017; October 19, 2017; October 23,

                      2017; October 24, 2017; October 27, 2017; October 30, 2017;

                      October 31, 2017; November 1, 2017; November 2, 2017).

       6.             Draft and submit second motion for extension of time to file

                      brief, review parts of record, perform legal research, and begin

                      drafting brief in In the Matter of D.L., 03-17-00491-CV (Work

                      performed on October 5, 2017; October 20, 2017; November 1,

                      2017; November 2, 2017).

       7.             Detailed letter to client enclosing and explaining brief,

                      discussing habeas, etc. Kelley v. State; Cause No. 10-17-00169-

                      CR. (Work performed on October 4, 2017).

       8.             Draft and submit first motions for extension of time to file

                      briefs in Summers v. State; 10-17-00150-CR and 10-17-00151-

                      CR. (Work performed on October 18, 2017).



Appellant’s First Motion for Extension of Time to File Brief                     Page 4
Lang v. State; No. PD-0563-17
       9.             Review opinion and judgment of Court of Appeals, and send to

                      client in compliance with Rule 48.4, in detailed letter, in Diaz v.

                      State, 10-16-00218-CR. (Work performed on October 5, 2017;

                      October 9, 2017).

       10.            Work related to dependent administration (e.g., work related to

                      hiring CPA for unpaid income tax issue; client telephone

                      conference) in In the Estate of Charping, Deceased; Cause No.

                      32,155; County Court at Law No. 1, Bell County.             (Work

                      performed on October 5, 2017; October 18, 2017; November 1,

                      2017).

       11.            Draft agreed motion to withdraw and letter to client, review and

                      respond to client letter, revise and send agreed motion to

                      withdraw to client in Ex parte Marsh; Cause No. CCCR-11-

                      03262-B; Comanche County, Texas.           (Work performed on

                      October 10, 2017; October 13, 2017; October 23, 2017).

       12.            Draft and submit Original Petition, along with prepared

                      exhibits, for filing in Suresh v. Mitchell, et al; Cause No. 17-

                      JSC41-01234; Justice of the Peace Precinct 4—Fort Bend




Appellant’s First Motion for Extension of Time to File Brief                      Page 5
Lang v. State; No. PD-0563-17
                      County, Texas. (Work performed on October 12, 2017; October

                      13, 2017).

       13.            Draft and submit Motion for Default Judgment in Rudy’s

                      Repair     and    Remodel,      LLC      v.   Coleman;   Cause     No.

                      422017S0039544; Justice of the Peace Precinct 4, Place 2; Bell

                      County, Texas. (Work performed on October 6, 2017; October

                      18, 2017).

       14.            Attend hearing as attorney ad litem in In the Estate of Ronald

                      Wayne Thompson, Deceased, Cause No. 32,380, Bell County

                      Court at Law No. 1. (Work performed on October 30, 2017).

       15.            Tax foreclosure hearing as attorney ad litem on October 19,

                      2017 in the 169th District Court of Bell County, Texas, and

                      preparatory work. (Work performed on October 12, 2017 and

                      October 19, 2017).

       16.            Miscellaneous work/work-related activity (e.g., , drafting and

                      reviewing documents, demand letters etc.) (performed variously

                      over the course of the last month).

                                              IV.

       No previous extension has been requested and granted in this matter.



Appellant’s First Motion for Extension of Time to File Brief                           Page 6
Lang v. State; No. PD-0563-17
                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is due.

                                                    Respectfully submitted:

                                                    /s/ Justin Bradford Smith
                                                    Justin Bradford Smith
                                                    Texas Bar No. 24072348

                                                    Harrell, Stoebner, & Russell, P.C.
                                                    2106 Bird Creek Drive
                                                    Temple, Texas 76502
                                                    Phone: (254) 771-1855
                                                    Fax: (254) 771-2082
                                                    Email: justin@templelawoffice.com

                                                    ATTORNEY FOR APPELLANT




Appellant’s First Motion for Extension of Time to File Brief                       Page 7
Lang v. State; No. PD-0563-17
                              CERTIFICATE OF SERVICE

       I hereby certify that on November 3, 2017, a true and correct copy of

Appellant’s First Motion for Extension of Time to File Brief is being forwarded to

the counsel below by email and/or eservice:

       Gary W. Bunyard
       Llano County Assistant District Attorney
       P.O. Box 725
       Llano, Texas 78639
       Telephone: (325) 247-5755
       Fax: (325) 247-5274
       Email: g.bunyard@co.llano.tx.us

       Stacey M. (Goldstein) Soule
       State Prosecuting Attorney
       P.O. Box 13046
       Austin, Texas 78711-3046
       Phone: 512-463-1660
       Fax: 512-463-5724
       Email: information@spa.texas.gov
              Attorneys for the State


                                                    /s/ Justin Bradford Smith
                                                    Justin Bradford Smith




Appellant’s First Motion for Extension of Time to File Brief                    Page 8
Lang v. State; No. PD-0563-17